Citation Nr: 0508713	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  01-06 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an eye disorder, 
including residuals of a cyst, pterygium, fungal infection 
and pinguecula.

2.  Entitlement to a compensable initial rating for 
temporomandibular syndrome for the period from March 1, 1999, 
to January 16, 2001, and an initial rating in excess of 40 
percent for temporomandibular joint syndrome for the period 
from January 17, 2001, to the present 

3.  Entitlement to a compensable initial rating for left 
hallux valgus.

4.  Entitlement to a compensable initial rating for 
hypertension for the period from March 1, 1999, to the 
November 7, 2000, and for an initial rating for hypertension 
in excess of 10 percent from November 8, 2000, to the 
present.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel
INTRODUCTION

The veteran served on active duty from October 1977 to 
February 1999.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

As will be discussed at length below, this case was the 
subject of a Board decision and remand dated in September 
2003.

The Court (Court of Appeals for Veterans Claims, formerly the 
Court of Veterans Appeals) has ruled that the Board is 
obligated to "seek out all issues [that] are reasonably 
raised from a liberal reading of the documents or oral 
testimony submitted prior to the BVA decision."  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. Derwinski, 1 
Vet. App. 127, 129 (1991); Schroeder v. West, 212 F. 3d 1265, 
1271 (Fed. Cir. 2000)(holding that VA has obligation to 
explore all legal theories, including those unknown to the 
veteran, by which he can obtain benefit sought for the same 
disability).  

The Board noted in its September 2003 decision and remand of 
this matter that the RO had not issued a Statement of the 
Case in response to the veteran's January 2001 notice of 
disagreement as to the February 2000 RO assignment of initial 
ratings for temporomandibular joint syndrome, left hallux 
valgus, and hypertension.  When the veteran has initiated 
appellate review by submitting a notice of disagreement and 
the RO has not issued a statement of the case (SOC) to the 
veteran, the Board must remand the claim to the RO for a SOC 
to be issued.  Manlincon v. West, 12 Vet App. 238 (1999).  
This issue is addressed in today's remand.

Also as noted in the Board's September 2003 decision and 
remand in this matter, the veteran originally listed 
hematuria among his claimed symptoms, and the RO adjudicated 
it as part of his claim for prostatitis and granted service 
connection for the latter disability in its February 2000 
decision.  The veteran did not appeal the 10 percent rating 
that was assigned for prostatitis.  However, in July 1999 the 
veteran listed renal colic among his claims and he told the 
VA examiner in August 1999 that he passed kidney stones in 
service and had some blood in his urine.  The veteran may be 
seeking service connection for a kidney disorder, including 
residuals of kidney stones.  The veteran also has raised a 
claim for service connection for a sleep disorder.  While 
insomnia is part of the criteria for rating his service-
connected psychoneurotic disorder, the Board notes February 
2001 records showing insufficient sleep syndrome with mild 
sleep apnea, along with records of being seen in a sleep 
disorder clinic by Dr. LG, which resulted in an assessment of 
mild sleep apnea.  The Board further notes that the veteran 
initially listed chronic right ankle pain as one of the 
disabilities for which he was claiming service connection.  
The RO never adjudicated the issue of service connection for 
a right ankle disorder, only service connection for a left 
ankle disorder.  These unadjudicated issues, of service 
connection for a kidney disorder, including residuals of 
kidney stones; a sleep disorder, including sleep apnea; and a 
right ankle disorder are referred to the RO for appropriate 
action.

Additionally as noted in the Board's September 2003 decision 
and remand in this matter, in November 1998, prior to his 
separation from the service, the veteran completed his 
application for VA benefits and included an enclosure listing 
his claimed disabilities.  After reviewing the list, the RO 
sent a letter to the veteran in May 1999, requesting that he 
indicate those disabilities which were chronic in nature and 
list "disabilities" versus symptoms.  However, as the 
claimant is a Persian Gulf War veteran, service connection 
may be granted for objective manifestations of chronic 
disability, which are due to undiagnosed illness. 38 C.F.R. § 
3.317 (2002).  The Board refers this matter to the RO for 
clarification and any indicated action.

Also as noted in the Board's September 2003 decision and 
remand of this matter, a Statement of the Case was issued to 
the veteran in March 2001, including the issues of service 
connection for epididymitis, an anxiety disorder, residuals 
of a cyst of the eye and a left ankle disorder.  The veteran 
submitted his substantive appeal to the Board of Veterans' 
Appeals (Board) in June 2001.  On the VA Form 9 the veteran 
checked that he was only appealing the issues of service 
connection for epididymitis, residuals of a cyst of the eye 
or eye condition, and an anxiety disorder. Those are the only 
issues for which the veteran has perfected his appeal.  38 
C.F.R. §§ 20.200, 20.201, 20.202 (2004).  Service connection 
was granted by the Board in September 2003 for epididymitis 
and an anxiety disorder, and the matter of service connection 
for residuals of a cyst of the eye or eye condition are part 
of the current appeal.  However, the file does not show that 
the veteran and his representative have been informed of the 
issue of the timeliness of the appeal for service connection 
for a left ankle disability and given an opportunity to 
provide evidence and argument on the matter.  See 38 C.F.R. § 
20.101(c), (d) (2002); Marsh v. West, 11 Vet. App. 468 
(1998).  This matter that is addressed in the remand appended 
to this decision.  

In a January 2005 written statement, the veteran has 
expressed some uncertainty as to whether he desired to appeal 
the initial rating of 30 percent assigned for an anxiety 
disorder.  The veteran appears concerned that such an appeal 
would result in a reduction of his current rating for PTSD.  
The 30 percent rating for an anxiety disorder is in effect 
for the period from March 1, 1999, to January 16, 2001, after 
which a 30 percent rating for post-traumatic stress disorder 
(PTSD) takes effect.  The veteran is advised that he has 
until September 9, 2005, to submit a timely notice of 
disagreement with the 30 percent initial rating assigned for 
an anxiety disorder in effect for the period from March 1, 
1999, to January 16, 2001.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

The veteran is seeking service connection for an eye 
disorder.  Service medical records from the emergency room in 
October 1979 reveal the veteran injured his right eye "from 
elbow."  Examination found no swelling, discoloration or 
deformity.  There was no point tenderness and his pupils were 
equal and reactive to light.  The assessment was simple 
contusion.

December 1992 records reveal an eye consultation was ordered 
to evaluate a growth of the left eye.  The provisional 
diagnosis was pterygium of the left eye. After examining the 
veteran, the ophthalmologist concluded that the veteran had a 
small pinguecula.  The only other records of treatment of the 
eyes in service are optometric evaluations for eye strain, 
noting only refractive error, with an assessment of compound 
myopic astigmatism.  On service separation in October 1998 
the eyes were noted to be normal.  On his service separation 
Report of Medical History the veteran checked that he had a 
history of eye trouble.  In the section on the back the 
physician noted the veteran had the sensation of having a 
foreign body in both eyes since the Gulf War.

When the veteran listed his claimed disabilities in November 
1998, he indicated he had pain and a fungus growth in his 
left and right eyes after the Gulf war.  He indicated that 
sand particles had blown in his eyes, that it started while 
he was participating in the Gulf War, and that a fungal 
infection had been diagnosed in November 1992.

A general VA examination report of August 1999 noted the eyes 
were normal.  Subsequently, the veteran was seen in August 
2000 in the ophthalmology department of the Birmingham VA 
Medical Center.  A history of dry eye syndrome and pinguecula 
of both eyes was recorded.  The veteran complained of 
fluctuating visual acuity that was greater on the left than 
the right.  He had burning, redness and itching.  After 
examination of the veteran an assessment was pinguecula of 
both eyes, greater on the left than the right, and dry eye 
syndrome was noted.

The Board ordered a VA examination and opinion on the issue 
of service connection for the claimed eye disabilities in its 
September 2003 decision and remand of this case.  A July 2004 
VA examination report received by the RO indicates that the 
veteran was diagnosed with "conguequla bilateral, left 
greater than right," among other conditions.  The Board has 
referred to several medical ophthalmology treatises, and can 
find no reference to the condition of "conguequla" or any 
similarly spelled condition.  The Board suspects an error in 
dictation.  If the condition found upon examination was in 
fact pinguecula, this would seem to weigh in favor of a 
finding of service connection at least for the left eye, as 
this condition was first noted by a an ophthalmologist in 
1992, approximately 7 year prior to discharge from service.  
In that event, an explanation would be required as to why the 
July 2004 VA examiner found the condition was not service-
related.  

The July 2004 VA examination report contains other indicia of 
being inadequate.  For example, the report is dated July 
2004, yet states that "in August 2004 [the veteran] was told 
that he had a conguequla in the left eye."  [Sic, emphases 
added.]  The Board notes that the veteran was diagnosed with 
a left eye pinguecula during service in December 1992 and 
with bilateral pinguecula in August 2000.  For the foregoing 
reasons, the July VA examination report is inadequate for 
rating purposes.  The veteran should be scheduled for a new 
VA examination with an examiner other than the clinician who 
performed the July 2004 VA examination.  See 38 U.S.C.A. 
§ 5103A(d).

As noted in the introduction to this decision, and in the 
Board's September 2003 decision and remand of this matter, a 
March 2001 Statement of the Case was issued that included the 
issue of service connection for a left ankle disorder, but 
the claims file does not contain a timely substantive appeal 
perfecting an appeal of this claim. 38 C.F.R. §§ 20.200, 
20.201, 20.202.  The file does not show that the veteran has 
been informed that a timely appeal on the issue of 
entitlement to service connection for a left ankle disability 
was not received and given an opportunity to provide evidence 
and argument on the matter.  38 C.F.R. § 20.101(c), (d); 
Marsh v. West, 11 Vet. App. 468 (1998).  The Board normally 
sends a letter to a claimant to comply with procedural due 
process of law but, as this case must be remanded for the 
development noted above, the RO is asked to provide such 
notice and opportunity to the veteran.

As noted above, and in the Board's September 2003 decision 
and remand of this matter, the RO has not issued a Statement 
of the Case in response to the veteran's January 2001 notice 
of disagreement as to the February 2000 RO assignment of 
initial ratings for temporomandibular joint syndrome, left 
hallux valgus, and hypertension, they must be remanded to the 
RO.  When the veteran has initiated appellate review by 
submitting a notice of disagreement and the RO has not issued 
a statement of the case (SOC) to the veteran, the Board must 
remand the claim to the RO for a SOC to be issued.  Manlincon 
v. West, 12 Vet App. 238 (1999).  The Board is cognizant of 
the 40 percent and 10 percent ratings assigned for the 
veteran's temporomandibular joint syndrome and hypertension, 
respectively, by the RO's rating action in April 2003.  
Nevertheless, as higher ratings are possible, a Statement of 
the Case is warranted for these claims, along with the claim 
for the initial assignment of a compensable rating for left 
hallux valgus.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be afforded a VA 
ophthalmology examination, with an 
examiner other than the clinician who 
performed the July 2004 VA examination, 
to determine if he currently has an eye 
disorder that is linked to service.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  

The examiner should review the veteran's 
service medical records and claims 
folder, to include October 1979 service 
medical records of a left eye injury, 
December 1992 service medical records 
noting a growth of the left eye, and 
August 2000 and July 2004 VA records of 
eye examinations.  

The examiner should opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that any eye disorder 
that may be present began during or is 
causally related to service, to include 
trauma.  

The examiner should clarify, if possible, 
the meaning of the diagnosis of 
conguequla at the veteran's July 2004 VA 
examination.  If this diagnosis appears 
to be a dictation error of the word 
pinguecula, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that any pinguecula 
currently found began during service or 
is related to any incident of service, 
particularly in light of the December 
1992 in-service diagnosis of pinguecula 
of the left eye.

2.  The veteran should be sent an 
appropriate Statement of the Case 
addressing the issues of the assignment 
of higher initial ratings for left hallux 
valgus, hypertension, and 
temporomandibular joint syndrome.

3.  The RO must inform the veteran that a 
timely substantive appeal of the issue of 
service connection for a left ankle 
disorder has not been filed; he should be 
informed of the issue of the timeliness 
of this appeal and given an opportunity 
to provide evidence and argument on the 
matter.  38 C.F.R. § 20.101(c), (d); 
Marsh, supra.

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

5.  The RO should readjudicate the issue 
of entitlement to service connection for 
an eye disorder, including residuals of a 
cysts, pterygium, fungal infection and 
pinguecula, with consideration of all of 
the evidence added to the record since 
the Supplemental Statement of the Case 
(SSOC) issued in September 2004.
 
6.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim(s), to 
include a summary of all of the evidence 
added to the record since the September 
2004 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




